Citation Nr: 1215933	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-43 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which granted service connection for type I diabetes and assigned the initial rating.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

During the February 2012 hearing, the Veteran submitted additional private treatment records.  The agency of original jurisdiction (AOJ) did not consider this evidence in rendering any prior decision, but the Board finds the lack of review non-prejudicial here because the Veteran waived local jurisdictional consideration of the newly submitted evidence.

The issues of entitlement to service connection for sarcoidosis, vision problems, neuropathy of the toes, and a kidney disorder, all of which are claimed secondary to service connected diabetes mellitus, type I, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to increased ratings, such as the diabetes claim on appeal here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for her diabetes in August 2009, nearly three years ago.  At that time, the examiner found the Veteran's diabetes required insulin and a restricted diet, but with no restricted activity and no significant complications were found.  At that time, the Veteran only complained of fatigue and some numbness in her fingers.  An eye examination done around the same time was also within normal limits.

The Veteran testified before the Board that since that time she feels her condition has worsened.  She reported kidney problems, numbness in her toes, vision problems and sarcoidosis.  She submitted private treatment records that further showed some vision problems and treatment for sarcoidosis.  The records indicate the steroids the Veteran had to take for her sarcoidosis aggravated her diabetes.  The Veteran also testified that her physicians have restricted her activities, especially strenuous activities.  She indicated that she must be constantly monitoring her blood sugar while exercising.  In support of her claim, the Veteran provided a private treatment record dated in September 2007 indicating the Veteran's diabetes causes, among other things, "regulation" of activities.

The Veteran indicated she sees her VA endocrinologist for a diabetic examination every six months; however, the claims folder only contains VA outpatient treatment records through September 2009.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should take additional steps to obtain these identified records and ensure the file is complete.

In light of the Veteran's testimony of a worsened condition, the private medical evidence, and missing treatment records, the Board concludes a new VA examination is warranted.

The Board further notes the Veteran raised additional claims all encompassing complications of her diabetes, to include eyes, neurological manifestations, a possible kidney disorder, and sarcoidosis.  These claims have been referred in the Introduction of this remand; however, resolution of these raised claims is "inextricably intertwined" to adjudicating the Veteran's increased rating claim for diabetes mellitus, type I, here.  That is, part of the diagnostic criteria used to rate diabetes mellitus depends on whether the Veteran's diabetes causes complications and whether these complications are separately compensable.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2011).  All "inextricably intertwined" issues, therefore, must be fully decided prior to adjudication of the Veteran's diabetes claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records regarding diabetes mellitus from September 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After all records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to ascertain the current severity of her diabetes mellitus, type I.  The claims folder must be made available to the examiner for review.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  T

The examiner should specifically indicate whether the Veteran's diabetes requires restriction of activities (avoidance of strenuous occupational and recreational activities) for control, and/or episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year.  The examiner should also indicate the frequency of visits to a diabetic care provider.  

The examiner should also identify all other complications resulting from the Veteran's diabetes mellitus, reconciling all conflicting medical evidence, to include 2006 and 2007 private treatment records (and in specific, the September 2007 private treatment record noting "regulation" of activities) and the past VA examinations. 

3.  After the above is complete, readjudicate the Veteran's claim specifically addressing any additional complications/disabilities due to the Veteran's diabetes mellitus, type I.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  This claim must be afforded expeditious treatment.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report 

for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

